DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/29/2020, with respect to the previous non-final rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  New grounds of rejection are presented herein.
Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statement(s) filed by applicant on 08/08/2019, 09/24/2019, 02/05/2020, 04/30/2020, 10/19/2020 and 01/14/2021. Due to the excessively lengthy Information Disclosure Statements submitted by applicant (including over 200 references for consideration), the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is generally indefinite for reciting both “a central laser delivery system” as well as first, second, and a plurality of third lidar scanners. That is to say, as is known in the art, a lidar system inherently comprises a laser emission component (e.g. light source) and a laser reception component (e.g. a detector), as admitted by par. 0004 of applicant’s specification. The recitation of multiple lidar scanners seems to alleviate a need for a central laser delivery system, since the central laser delivery system, if its purpose is to supply light to a lidar system (or scanner) is redundant. Light should already be supplied by the lidar system itself. While applicant’s specification negates a need for each lidar scanner to have its own light source, providing the light instead with a central laser delivery system (par. 0021), the specification does not provide sufficient written description as to how a laser source is intended to be omitted from a lidar system while still operating as a lidar system, since “lidar” is a term of the art known to inherently include both emission and reception elements.




Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 1 recites “receiving a first laser signal” but lacks description of how the first laser signal manifests. Therefore, the claim is lacking recitation of an origin of the first laser signal. That is to say, a laser signal cannot be received without first being generated or produced.
Claims 1, 2, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a “central” laser delivery system, but lacks a point of reference to what “central” corresponds. The claim recites that the central laser delivery system is mounted on an object, but it is unclear if the laser deliver system is intended to mounted in a central fashion on the object, or if the laser delivery system and the object are intended to be central to some other point of reference. For purposes of examination, the limitation will be interpreted as a laser delivery system being located central on an object, consistent with the specification.
	Claim 1 and claim 8 mutatis mutandis recites the limitation, “based on the second laser signal, generating a plurality of third signals”. This limitation is lacking clarity because it seems as though the 
	Claim 1 recites the limitation, “delivering the plurality of third signals to a plurality of lidar scanners mounted on or in proximity to the object”. This limitation is lacking clarity because the claim language is vague to whether, for instance: the entire plurality of third signals is received at each of a plurality of lidar scanners; a portion of the plurality of third signals is received at a respective lidar scanner; or a portion of the plurality of third signals is received at each of a plurality of lidar scanners. That is to say, the claim is unclear as to how the plurality of third signals impinge upon each of the plurality of lidar scanners. The claim is additionally unclear as to whether the “plurality of lidar scanners” is intended to include the first type of lidar scanner and the second type of lidar scanner, to include all different lidar scanners not including the first and second types of lidar scanners, or some combination of the scenarios. In the scenario of the entire plurality of third signals impinging on each of a plurality of lidar scanners, it is unclear how all of the third signals are intended to be directed to multiple scanners, presumably at the same time.
	Claim 2 requires that the “plurality of lidar scanners” is disposed at a separate location of the object. This limitation is unclear as to whether the first and second types of lidar scanners are intended to be included in this aggregate, or if the limitation only corresponds to the lidar scanners corresponding to the third signals. 	
	Claim 12 recites the term “it”, but the claim language is unclear as to what “it” is intended to refer. 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCloskey (US 2016/0061935) in view of Stettner (US 20140350836).
Note: Stettner may alternatively be applied as the primary reference to reject the claims herein.
Claim 1: McCloskey teaches a method for enabling light detection and ranging (LiDAR) scanning, 
receiving a first laser signal, the first laser signal having a first wavelength, wherein the first wavelength is within a wavelength range detectable by a first type of LiDAR scanner and is outside of a wavelength range detectable by a second type of LiDAR scanner [fig. 1 (102); 0091 teaches applying a frequency offset]; and 
generating a second laser signal based on the first laser signal, the second laser signal having a second wavelength, wherein the second wavelength is outside of a wavelength range detectable by the first type of LiDAR scanner and is within the wavelength range detectable by the second type of LiDAR scanner [fig. 1 (104); 0091 teaches applying a frequency offset]; 
based on the second laser signal, generating a plurality of third signals [fig. 1 (106)]; and 
delivering the plurality of third signals to a plurality of LiDAR scanners mounted on or in proximity to the object [fig. 1 (106); 0091 teaches applying a frequency offset].
Regarding the differing wavelengths, McCloskey teaches that infrared light or light of another wavelength can be used and that a frequency offset is used to modulate frequency of emitted light so as to reduce interference. A person of ordinary skill in the art would find combination of the cited embodiments obvious, as they are they are disclosed as being capable of use together in McCloskey.
McCloskey explicitly lacks but Stettner teaches controlling lidar sensors from a central laser delivery system mounted on an object [fig. 3 (24)].
It would be obvious to combine the teaching of McCloskey with the central ladar system controller of Stettner for the purpose of synthesizing available data from each of a plurality of independent lidar sensors into composite information [Stettner: 0030].

Claim 2: McCloskey teaches each of the plurality of LiDAR scanners is disposed at a separate location of the object plurality of LiDAR scanners is capable of scanning a substantial different spatial range from another LiDAR scanner [fig. 1 illustrates lidar scanners 106 positioned at multiple locations on vehicle 100].
Claim 3: McCloskey teaches the first wavelength is about 1550nm and the second wavelength is about 775nm [McCloskey teaches that in order to reduce signal interference between or among lidar scanners, the emitted radiation is frequency modulated (0091) and that infrared radiation is emitted from the lidar scanners (0035). Thus, one of ordinary skill in the art would find obvious the use of different wavelengths of infrared radiation for the purpose of reducing signal interference, and further the use of specific wavelengths, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).].
type of LiDAR scanner includes the wavelength range detectable by a InGaAs- or SiGe-based avalanche photo diode [0039 teaches using an avalanche photodiode with either silicon and germanium dopants or InGaN layers].
Claim 6: McCloskey explicitly lacks but Stettner teaches the wavelength range detectable by the second type of LiDAR scanner includes the wavelength range detectable by a Silicon-based avalanche photo diode [0039 teaches using an avalanche photodiode with silicon and germanium dopants].
Regarding claims 5 and 6: It would be obvious to combine the references cited herein for the purpose of allowing for photoelectron amplification and being modulated by an incident light signal at a desired wavelength [Stettner: 0039].
	
Claim 7: McCloskey teaches prior to generating the second laser signal, modulating the first laser signal [0091].
Claim 8: McCloskey teaches a system for enabling light detection and ranging, comprising: 
a plurality of light detection and ranging (LiDAR) scanners, wherein each of the plurality of LiDAR scanners is disposed at a separate location of a mounting object such that each of the plurality of LiDAR scanners is configured to scan a substantial different spatial range from another LiDAR scanner [fig. 1 as evidenced by sensors in different physical locations on vehicle 100]; 
a frequency modifier [0091 teaches applying a frequency offset, wherein a physical manifestation of the frequency modifier is inherent] configured to:
receive a first laser signal emitted by a laser source, the first laser signal having a first wavelength, wherein the first wavelength is within a wavelength range detectable by a first type of LiDAR scanner and is outside of a type of LiDAR scanner [fig. 1 (102); 0091 teaches applying a frequency offset]; 
generate a second laser signal based on the first laser signal, the second laser signal having a second wavelength, wherein the second wavelength is outside of a wavelength range detectable by the first type of LiDAR scanner and is within the wavelength range detectable by the second type of LiDAR scanner [fig. 1 (104); 0091 teaches applying a frequency offset].3 sf-4293868Application No.: 15/860,598Docket No.: 77802-20002.00
Regarding the differing wavelengths, McCloskey teaches that infrared light or light of another wavelength can be used and that a frequency offset is used to modulate frequency of emitted light so as to reduce interference. A person of ordinary skill in the art would find combination of the cited embodiments obvious, as they are they are disclosed as being capable of use together in McCloskey.
McCloskey explicitly lacks but Stettner teaches controlling lidar sensors from a central laser delivery system mounted on an object [fig. 3 (24)]; a first optical splitter configured to provide a plurality of third laser signals based on the second laser signal [fig. 3 ladar system controller functions to split signals from the controller to the plurality of lidar sensors 20 and 22]; and 
a plurality of laser delivery channels, wherein each of the laser delivery channels is configured to deliver a respective laser signal of the plurality of third laser signals to a respective LiDAR scanner of the plurality of LiDAR scanners [fig. 3 ladar system controller functions to split signals from the controller to the plurality of lidar sensors 20 and 22 via inherent laser delivery channels, such as a fiber optic cable as disclosed by Stettner].
It would be obvious to combine the teaching of McCloskey with the central ladar system controller of Stettner for the purpose of synthesizing available data from each of a plurality of independent lidar sensors into composite information [Stettner: 0030].

Claim 11: McCloskey teaches the mounting object where the system is disposed in or integrated with includes at least one of: a robot [0023 in the form of an autonomous vehicle]; a building to enable security monitoring, wherein the plurality of LiDAR scanners are disposed at a plurality of locations of the building; or a road to enable traffic monitoring, wherein the plurality of LiDAR scanners are disposed at a plurality of intersections or locations of the road.
Claims 12-15: Regarding the system includes a hybrid configuration of a first laser and a second laser having modified frequency when it is shared by different LiDAR scanners in the system; the laser source is configurable to be shared in a time interleaved manner; and the laser source is configurable to be time interleaved based on dark time of a plurality of individual LiDAR scanners; and the laser source is configurable to be time interleaved based on priority of each individual LiDAR scanner due to the external environment, McCloskey teaches controlling power to different lidar scanners at different times, often to reduce signal interference, e.g. reducing power to lidar sensors facing the rear of a vehicle when vehicle is traveling at high speeds and is more reliant on sensors facing the front the of the vehicle. See at least 0090].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCloskey (US 2016/0061935) in view of Stettner (US 20140350836) and further in view of Yanagisawa (US 2006/0071846).
Claim 4: McCloskey lacks, but Yanagisawa teaches generating the second laser signal based on the first laser signal uses a temperature controlled periodical poled lithium niobate crystal [0063].
It would be obvious to combine the teachings cited herein in order to employ phase matching for the purpose of amplifying signal light [Yanagisawa: 0062-63].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMANTHA K. ABRAHAM
Primary Examiner
Art Unit 3645



/SAMANTHA K ABRAHAM/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        4